Title: To George Washington from Timothy Pickering, 22 August 1796
From: Pickering, Timothy
To: Washington, George


        
          Sir
          Department of State Augt 22. 1796.
        
        The inclosed letter came under cover to me from Wm Lithgow Attorney for the district of Maine, which he says contains his resignation. Daniel Davis Esquire of Portland is a lawyer well recommended by the Members of Congress to suceed Mr Lithgow, & I think has been doing the business of the office since Mr

Lithgow’s indisposition prevented his attending the courts. The enquiries concerning a successor were made by me before the rising of Congress, in expectation of Mr Lithgow’s resignation. I am with the highest respect sir your most obt servt
        
          T. Pickering
        
      